DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,951,408.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the patented claims in that the claims of the patent contain all of the limitations of the instant application.  Claims 1-13 of the instant application therefore are not patentably distinct from the earlier filed patented claims, and as such, is unpatentable for obvious-type double patenting.

17/141,340
1. A method for securing a blockchain and incentivizing the storage of blockchain data using a publicly verifiable proof of retrievability (PoR), the method comprising: receiving a PoR transaction comprising a PoR proof, determining whether the PoR proof is a verified PoR proof, and based upon determining that the PoR proof is a verified PoR proof, incorporating, by a block creator node, the PoR transaction into a new block of the blockchain, wherein the PoR transaction was generated by a PoR generation method comprising: retrieving blockchain data associated with the blockchain stored by a PoR creator node; generating a PoR hash based on a last block header and a PoR account identifier of the PoR creator node; generating a PoR challenge vector by executing an associated pseudo-random number generator using the PoR hash as its seed; retrieving challenged block data from the blockchain data according to the PoR challenge vector; sorting the challenged block data into challenge groups according to block creator accounts; for each of the challenge groups, generating a creator PoR proof based on associated challenged block data, at least one associated authentication tag, and an associated vector of public random elements, the associated vector of public random elements being generated by the associated pseudo-random number generator using a respective public key of a corresponding one of the block creator accounts as its seed; Page 18 of 24Attorney Docket No. 817958 (Client Ref. NLE-874-18-US-ch)generating the PoR proof based on the creator PoR proof and the associated public key of the corresponding one of the block creator accounts for each of the challenge groups; and incorporating the PoR proof and the PoR account identifier.  
2. The method of claim 1, wherein the PoR transaction further comprises the PoR account identifier, and wherein the method further comprises: proposing the new block to a blockchain network, the blockchain network having a reward protocol that provides a reward to an account corresponding to the PoR account identifier included in the new block based upon the new block being accepted by the blockchain network and included in the blockchain.  
3. The method of claim 1, further comprising incorporating a PoR authentication tag in a block header of the new block.  
4. The method of claim 3, wherein the PoR authentication tag was generated using a private key of the block creator node, the vector of public random elements, and data of the new block.  
5. The method of claim 4, wherein the vector of public random elements was generated by the pseudo-random number generator using the public key of the block creator node as its seed.  
6. The method of claim 1, wherein the verified PoR proof is verified using a PoR verification method, which comprises: generating a hash based on the last block header and the PoR account identifier, the PoR account identifier being associated with a PoR node that generated the PoR transaction; generating a challenge vector by executing the pseudo-random number generator using the hash as its seed; retrieving PoR authentication tags of the challenged block headers according to the challenge vector; Page 19 of 24Attorney Docket No. 817958 (Client Ref. NLE-874-18-US-ch) sorting PoR authentication tags of the challenged block headers into groups according to block creator accounts; and for each of the groups, verifying PoR based on an associated PoR proof and an associated public key of a corresponding one of the block creator accounts.  










7. The method of claim 1, wherein for each of the groups, the associated authentication tag is based on a private key of the corresponding one of the block creator accounts and the associated vector of public random elements.  
8. The method of claim 1 further comprising: receiving a plurality of PoR transactions, including the PoR transaction; incorporating, by the block creator node, at most f of the PoR transactions into the new block of the blockchain,f being a tunable parameter of the blockchain.  

9. A non-transitory computer readable medium comprising processor executable instructions that, when executed by a processor, cause the processor to perform the following operations for securing a blockchain using a publicly verifiable proof of retrievability (PoR): receiving a PoR transaction comprising a PoR proof, determining whether the PoR proof is a verified PoR proof, and based upon determining that the PoR proof is a verified PoR proof, incorporating, by a block creator node, the PoR transaction into a new block of the blockchain, wherein the PoR transaction is generated by a PoR generation method comprising: retrieving blockchain data associated with the blockchain stored by a PoR creator node; generating a PoR hash based on a last block header and a PoR account identifier of the PoR creator node; generating a PoR challenge vector by executing an associated pseudo-random number generator using the PoR hash as its seed; Page 20 of 24Attorney Docket No. 817958 (Client Ref. NLE-874-18-US-ch) retrieving challenged block data from the blockchain data according to the PoR challenge vector; sorting the challenged block data into challenge groups according to block creator accounts; for each of the challenge groups, generating a creator PoR proof based on associated challenged block data, at least one associated authentication tag, and an associated vector of public random elements, the associated vector of public random elements being generated by the associated pseudo-random number generator using a respective public key of a corresponding one of the block creator accounts as its seed; generating the PoR proof based on the creator PoR proof and the associated public key of the corresponding one of the block creator accounts for each of the challenge groups; and incorporating the PoR proof and the PoR account identifier.  
10. The non-transitory computer readable medium of claim 9, wherein the PoR transaction further comprises a PoR account identifier, and wherein the operations further comprise: proposing the new block to a blockchain network, the blockchain network having a reward protocol that provides a reward to an account corresponding the PoR account identifier included in the new block based upon the new block being accepted by the blockchain network and included in the blockchain.  
11. The non-transitory computer readable medium of claim 9, wherein the operations further comprise incorporating a PoR authentication tag in a block header of the new block.  
12. The non-transitory computer readable medium of claim 9, wherein the verified PoR proof is verified using a PoR verification operation, which comprises: generating a hash based on a last block header and a PoR account identifier, the PoR account identifier being associated with a PoR node that generated the PoR transaction; generating a challenge vector by executing a pseudo-random number generator using the hash as its seed; Page 21 of 24Attorney Docket No. 817958 (Client Ref. NLE-874-18-US-ch) retrieving challenged block data according to the challenge vector; sorting the challenged block data into groups according to block creator accounts; and for each of the groups, verifying PoR based on an associated PoR proof and an associated public key of a corresponding one of the block creator accounts.  












13. A node of a blockchain network comprising a processor and a memory, the memory comprising processor executable instructions that, when executed by the processor, cause the processor to perform the following operations for securing a blockchain using a publicly verifiable proof of retrievability (PoR): receiving a PoR transaction comprising a PoR proof, determining whether the PoR proof is a verified PoR proof, and based upon determining that the PoR proof is a verified PoR proof, incorporating the PoR transaction into a new block of the blockchain, wherein the PoR transaction is generated by a PoR generation method comprising: retrieving blockchain data associated with the blockchain stored by a PoR creator node; generating a PoR hash based on a last block header and a PoR account identifier of the PoR creator node; generating a PoR challenge vector by executing an associated pseudo-random number generator using the PoR hash as its seed; retrieving challenged block data from the blockchain data according to the PoR challenge vector; sorting the challenged block data into challenge groups according to block creator accounts; for each of the challenge groups, generating a creator PoR proof based on associated challenged block data, at least one associated authentication tag, and an associated vector of public random elements, the associated vector of public random elements being generated by Page 22 of 24Attorney Docket No. 817958 (Client Ref. NLE-874-18-US-ch) the associated pseudo-random number generator using a respective public key of a corresponding one of the block creator accounts as its seed; generating the PoR proof based on the creator PoR proof and the associated public key of the corresponding one of the block creator accounts for each of the challenge groups; and incorporating the PoR proof and the PoR account identifier.

U.S. Patent 10,951,408
Claim 1: A method for securing a blockchain and incentivizing the storage of blockchain data using a publicly verifiable proof of retrievability (PoR), the method comprising: receiving a PoR transaction comprising a PoR proof, determining whether the PoR proof is a verified PoR proof, and based upon determining that the PoR proof is a verified PoR proof, incorporating, by a block creator node, the PoR transaction into a new block of the blockchain, wherein the verified PoR proof is verified using a PoR verification method, which comprises: generating a hash based on a last block header and a PoR account identifier, the PoR account identifier being associated with a PoR node that generated the PoR transaction; generating a challenge vector by executing a pseudo-random number generator using the hash as its seed; retrieving PoR authentication tags of the challenged block headers according to the challenge vector; sorting PoR authentication tags of the challenged block headers into groups according to block creator accounts; and for each of the groups, verifying PoR based on an associated PoR proof and an associated public key of a corresponding one of the block creator accounts.  










Claim 2: The method of claim 1, wherein the PoR transaction further comprises the PoR account identifier, and wherein the method further comprises: proposing the new block to a blockchain network, the blockchain network having a reward protocol that provides a reward to an account corresponding to the PoR account Page 2 of 10Filed October 21, 2020Attorney Docket No. 816544identifier included in the new block based upon the new block being accepted by the blockchain network and included in the blockchain.  
Claim 3: The method of claim 1, further comprising incorporating a PoR authentication tag in a block header of the new block.  
Claim 4: The method of claim 1, wherein the PoR authentication tag was generated using a private key of the block creator node, a vector of public random elements, and data of the new block.  

Claim 5: The method of claim 3, wherein the vector of public random elements was generated by a pseudo-random number generator using a public key of the block creator node as its seed.   
Claim 6: The method of claim 1, wherein the PoR transaction was generated by a PoR generation method comprising: retrieving blockchain data associated with the blockchain stored by a PoR creator node; generating a PoR hash based on a last block header and a PoR account identifier of the PoR creator node; generating a PoR challenge vector by executing an associated pseudo-random number generator using the PoR hash as its seed; retrieving challenged block data from the blockchain data according to the PoR challenge vector; sorting the challenged block data into challenge groups according to block creator accounts; for each of the challenge groups, generating a creator PoR proof based on associated challenged block data, at least one associated authentication tag, and an associated vector of Page 3 of 10Filed October 21, 2020Attorney Docket No. 816544 public random elements, the associated vector of public random elements being generated by the associated pseudo-random number generator using a respective public key of a corresponding one of the block creator accounts as its seed; generating the PoR proof based on the creator PoR proof and the associated public key of the corresponding one of the block creator accounts for each of the challenge groups; and incorporating the PoR proof and the PoR account identifier.  
Claim 7: The method of claim 6, wherein for each of the groups, the associated authentication tag is based on a private key of the corresponding one of the block creator accounts and the associated vector of public random elements.  
Claim 8: The method of claim 8 further comprising: receiving a plurality of PoR transactions, including the PoR transaction; incorporating, by the block creator node, at most f of the PoR transactions into the new block of the blockchain, f being a tunable parameter of the blockchain.  
Claim 9: A non-transitory computer readable medium comprising processor executable instructions that, when executed by a processor, cause the processor to perform the following operations for securing a blockchain using a publicly verifiable proof of retrievability (PoR): receiving a PoR transaction comprising a PoR proof, determining whether the PoR proof is a verified PoR proof, and based upon determining that the PoR proof is a verified PoR proof, incorporating, by a block creator node, the PoR transaction into a new block of the blockchain, wherein the verified PoR proof is verified using a PoR verification operation, which comprises: generating a hash based on a last block header and a PoR account identifier, the PoR account identifier being associated with a PoR node that generated the PoR transaction; generating a challenge vector by executing a pseudo-random number generator using the hash as its seed; retrieving challenged block data according to the challenge vector, Page 4 of 10sorting the challenged block data into groups according to block creator accounts; and for each of the groups, verifying PoR based on an associated PoR proof and an associated public key of a corresponding one of the block creator accounts.  











Claim 10: The non-transitory computer readable medium of claim 9, wherein the PoR transaction further comprises the PoR account identifier, and wherein the operations further comprise: proposing the new block to a blockchain network, the blockchain network having a reward protocol that provides a reward to an account corresponding the PoR account identifier included in the new block based upon the new block being accepted by the blockchain network and included in the blockchain.  
Claim 11: The non-transitory computer readable medium of claim 9, wherein the operations further comprise incorporating a PoR authentication tag in a block header of the new block.  
Claim 12: The non-transitory computer readable medium of claim 9, wherein the PoR transaction is generated by a PoR generation operation comprising: retrieving blockchain data associated with the blockchain stored by a PoR creator node; generating a PoR hash based on a last block header and a PoR account identifier of the PoR creator node; generating a PoR challenge vector by executing an associated pseudo-random number generator using the hash as its seed; retrieving challenged block data from the blockchain data according to the PoR challenge vector; Page 5 of 10Filed October 21, 2020Attorney Docket No. 816544sorting the challenged block data into challenge groups according to block creator accounts; for each of the challenge groups, generating a creator PoR proof based on associated challenged block data, at least one associated authentication tag, and an associated vector of public random elements, the associated vector of public random elements being generated by the associated pseudo-random number generator using a respective public key of a corresponding one of the block creator accounts as its seed; generating the PoR proof based on the creator PoR proof and the associated public key of the corresponding one of the block creator accounts for each of the challenge groups; and incorporating the PoR proof and the PoR account identifier.  
Claim 13: A node of a blockchain network comprising a processor and a memory, the memory comprising processor executable instructions that, when executed by the processor, cause the processor to perform the following operations for securing a blockchain using a publicly verifiable proof of retrievability (PoR): receiving a PoR transaction comprising a PoR proof, determining whether the PoR proof is a verified PoR proof, and based upon determining that the PoR proof is a verified PoR proof, incorporating the PoR transaction into a new block of the blockchain wherein the verified PoR proof is verified using a PoR verification method, which comprises: generating a hash based on a last block header and a PoR account identifier, the PoR account identifier being associated with a PoR node that generated the PoR transaction; generating a challenge vector by executing a pseudo-random number generator using the hash as its seed; retrieving PoR authentication tags of the challenged block headers according to the challenge vector, Page 6 of 10sorting PoR authentication tags of the challenged block headers into groups according to block creator accounts; and for each of the groups, verifying PoR based on an associated PoR proof and an associated public key of a corresponding one of the block creator accounts.



Allowable Subject Matter
Claims 1-13 are allowed, however they are currently rejected under obvious-type double patenting requiring the filing of a terminal disclaimer.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art teaching of Versteeg et al, US 2019/0303622 disclose of proof-of-stake validators that validator blocks in a blockchain network, the proof-of-stake clocks confirm the validity as by trusted validators.  The proof-of-state blocks are added to the blockchain, see paragraph 0047.
The teachings of Armknecht et al, US 2017/0126684 disclose of proof of retrievability that uses two random challenges of size, random coins are determined from a pseudo-random generator that is initialized with a seed value, that is based on time, see paragraph 0064.
As per claim 1, it was not found to be taught in the prior art at least for generating a proof of retrievability (PoR) hash based on a last block header and a PoR account identifier of a PoR creator node; generating a PoR challenge vector by executing an associated pseudo-random number generator using the PoR hash as its seed; retrieving challenged block data from the blockchain data according to the PoR challenge vector; sorting the challenged block data into challenge groups according to block creator accounts; for each of the challenge groups, generating a creator PoR proof based on associated challenged block data, at least one associated authentication tag, and an associated vector of public random elements, the associated vector of public random elements being generated by the associated pseudo-random number generator using a respective public key of a corresponding one of the block creator accounts as its seed; andPage 18 of 24Attorney Docket No. 817958 (Client Ref. NLE-874-18-US-ch)generating the PoR proof based on the creator PoR proof and the associated public key of the corresponding one of the block creator accounts for each of the challenge groups. 
Independent claims 9 and 13 are similar in scope to independent claim 1, and is allowable for similar reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kleinrock et al, “Proof-of-Reputation Blockchain with Nakamoto Fallback” is relied upon for disclosing of fortifying PoR based blockchains by sing Nakamoto style consensus, see abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A REVAK whose telephone number is (571)272-3794. The examiner can normally be reached 5:30am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNN FEILD can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.











/CHRISTOPHER A REVAK/Primary Examiner, Art Unit 2431